Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicants’ election without traverse of Group 1 and Species (1) within the response of August 2, 2021 is acknowledged.  However, after a search of the prior art and examination with respect to Species (1), the examiner has determined that Group 1 with respect to Species (1) is allowable over the prior art.  In accordance with Office practice, the examiner has extended examination to Species (3) as it pertains to Group 1.  Claims 5, 6, and 8-10 and Group 1 with respect to Species (2) remain non-elected  
3.	Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear what constitutes “an area of decamer or higher isocyanates”.  Clarification is required as to how this language is to be interpreted.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005-047854 A.
	JP 2005-047854 A discloses a polyisocyanate composition comprising polyisocyanates, which may be trifunctional, and an isocyanurate stabilizer that meets the claimed unsaturated compound, wherein the stabilizer is present in an amount of 50-2500 ppm.  See paragraphs [0011], [0012], [0022]-[0024], and [0035] within the translation provided by applicants.
6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-47854 A in view of Shinohata et al. (US 2015/0210631 A1).
JP 2005-047854 A discloses a polyisocyanate composition comprising polyisocyanates, which may be trifunctional, and an isocyanurate stabilizer that meets the claimed unsaturated compound, wherein the stabilizer is present in an amount of 50-2500 ppm.  See paragraphs [0011], [0012], [0022]-[0024], and [0035] within the translation provided by applicants.
.
8.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765